Citation Nr: 1232699	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  05-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for decreased sensation, left thigh, calf and foot. 

2.  Entitlement to an initial evaluation in excess of 10 percent for numbness and weakness, left arm and hand. 

3.  Entitlement to a disability rating in excess of 40 percent for a chronic low back strain. 

4.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 25, 2010, and in excess of 20 percent thereafter.

5.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) dated in February 2004 and December 2004. 

In February 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In October 2009, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. 

By rating decision in April 2011, the AMC granted a 20 percent disability rating for degenerative disc disease of the cervical spine from February 25, 2010.  However, inasmuch as a higher rating is available for degenerative disc disease of the cervical spine, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a July 2011 decision, the Board again remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The decreased sensation, left thigh, calf and foot is manifested by mild impairments in sensation and vibration; however, overall the disability is not shown to be moderately disabling.

2.  The Veteran's numbness and weakness, left arm and hand has been manifested by tingling, numbness, minimal decrease in light touch sensation, and normal motor function and musculature approximating incomplete paralysis of the median nerve that is mild. 

3.  The Veteran's chronic low back strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, or neurological impairment relating to bowel or bladder.

4.  Prior to February 25, 2010, the Veteran's degenerative disc disease of the cervical spine demonstrated at worst, flexion from 0 to 30 degrees, extension from 0 to 20 degrees, rotation from 0 to 40 degrees to the left and 0 to 25 degrees to the right and a combined range of motion of the cervical spine of 270 degrees.

5.  Since February 25, 2010, the Veteran's degenerative disc disease of the cervical spine was characterized by no more than objective observation of painful forward flexion to 25 degrees without incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for decreased sensation, left thigh, calf and foot have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for an initial rating in excess of 10 percent for numbness and weakness, left arm and hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.69, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for an evaluation in excess of 40 percent for a chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242, 5243 (2011).

4.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 25, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242, 5243 (2011).

5.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the cervical spine since February 25, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a January 2010 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the January 2010 letter, and opportunity for the Veteran to respond, the May 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's July 1990, April 1994, April 1997, February 2002, July 2003, August 2004, September 2004, February 2010 and October 2011 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims for is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background 

The Veteran underwent a VA examination in July 1990.  He presented with complaints of back pain and hip pain.  The examiner noted a history of recurrent low back pain with radiation down the anterior aspect of his left thigh.  On examination, his coordination was within normal limits and there was no pathology regarding his reflexes.  His gait was normal and there was no weakness of extremities and no atrophy.  His sensory status demonstrated patchy areas of hypohypesthesia on the left thigh.  The diagnosis was recurrent low back pain with radiculopathy.

The Veteran underwent a VA examination in April 1994.  He presented with complaints of low back pain.  He had a normal gait and a normal toe and heel walk.  He had decreased lumbar lordosis and had paraspinal muscle spasms with tenderness in the L2-L5 area.  His range of motion with pain was 0 to 70 degrees flexion, 0 to 10 degrees extension, 0 to 30 degrees rotation bilaterally, and 0 to 20 degrees bilateral bending bilaterally.  The diagnosis was a chronic low back strain.

The Veteran underwent a VA examination in April 1997.  The Veteran reported discomfort in his lumbar spine that extended to his left thigh buttock while also having a tingling feeling at times in his left posterior thigh.  On examination, sensation in his lower extremities was intact.  Muscle strength testing in the lower extremities was 5/5.  Flexion was "about" 0 to 90 degrees and extension was "about" 0 to 10 degrees.  He had "about" 0 to 25 degrees of lateral shift in each direction and accomplished all of these movements in a fluid fashion.  He had "about" 0 to 20 degrees of truncal rotation in each direction.  There was no direct spinous process noted.  He exhibited no paraspinous muscle spasm not scoliosis.  The diagnosis was chronic back discomfort and lumbosacral sprain syndrome but no evidence of any neurological deficit.

The Veteran underwent a VA neurology examination in February 2002.  He presented with complaints of low back pain which radiates to both of his legs, more on the left than the right.  Sitting for a long time, bending, stooping and lifting all aggravated the pain.  He also had neck pain which radiated into both arms, at times more on the left than the right.  He had also been complaining of occasional numbness of the left hand.  He also had a history of myasthenia gravis.  On examination, his neck movements were supple and full.  There was no restriction of the neck movements.  There was positive tenderness noted on C5-C6 on the right side.  There was no paraspinal muscle spasm.  Motor, strength was 5/5 all over except the left lower extremity proximal hip flexion and extension was -5/5.  Left gastrocnemius was -5/5.  Left ankle dorsiflexion and plantar flexion was -5/5.  There was mild atrophy noted on the left gastrocnemius muscle.  The deep tendon reflexes were 2+ and symmetrical on the upper extremities.  Both triceps were 2+, the right brachioradialis was 1+ and the left was 2+.  Knee jerk was 2+ and symmetrical and the ankle jerk was 2+ and symmetrical.  Plantars were flexors.  Cerebellar, finger to nose and heel to shin were intact.  Gait was normal.  The sensory examination revealed mildly decreased pinprick and light touch sensation noted on the left leg on L4-L5 distribution.  Heel and toe walk were normal.  On examination of the back, there was tenderness noted on the L4-L5 region.  The range of motion of the back was slightly restricted on forward flexion and slightly restricted on left lateral flexion.  There was paraspinal muscle spasm.  Straight leg raising test was positive to 65 degrees to the left and 75 degrees to the right.  The diagnosis was chronic lower back pain, chronic cervical strain, chronic lumbosacral radiculopathy and chronic cervical radiculopathy.  

The Veteran underwent a July 2003 VA cervical spine examination.  He presented with complaints of daily neck pain and stiffness.  The pain radiated to his left shoulder.  There was no paresthesia.  He could perform activities of daily living and did not use assistive devices.  A December 1998 MRI of the cervical spine revealed degenerative disc disease with spinal stenosis and neuroforaminal stenosis.  On examination, there was no spasm or tenderness of the neck.  Flexion was 0 to 30 degrees.  Extension was 0 to 20 degrees.  Rotation was 0 to 40 degrees to the left and 0 to 25 degrees to the right.  There was no pain on neck motion.  Deep tendon reflexes were equal and active in the upper extremities.  There was no sensory loss to pinprick in the upper extremities.  The diagnosis was degenerative disc disease of the cervical spine.

An August 2004 VA neurology examination noted that the Veteran's neck was supple with a full range of motion.  Sensation was intact to fine touch and pin.  His motor had normal tone and bulk and was 5/5 in strength.  Reflexes were 2+ throughout bilaterally symmetrical and the toes were downgoing bilaterally.  Normal rapid movements were detected and there was no evidence of dysmetria, tremor or past pointing.  He had a normal station and gait.  The diagnosis was stable myasthenia gravis.

The Veteran underwent a VA neurological examination in September 2004.  He presented with complaints of lower back pain that radiated to his left buttock, left posterolateral thigh and left anterolateral leg to the left foot off and on.  His pain was 10/10 when at its peak with partial remission after taking some medication and physical therapy.  He also got back spasms off and on.  He also had neck pain which shot down to his left shoulder and left arm.  He had also been complaining of numbness in his left hand.  Turning his neck and bending aggravated his neck pain.  On examination, his neck movements were restricted.  Left lateral flexion was from 0 to 15 degrees, right lateral flexion was 0 to 30 degrees, extension was 0 to 30 degrees and flexion was 0 to 25 degrees.  There was positive tenderness noted on the left cervical paraverterbral muscle.  Spurling sign was positive on the left.  There was no atrophy and muscle tone was normal.  Deep tendon reflexes of both triceps were 2+, the left brachioradialas was 1+, the right brachioradialis was 2+ and both biceps were 2+ symmetrical.  Flexion finger jerk was diminished on the left hand.  The left hand grip was 4/5.  The right hand grip was 5/5.  Both knee jerks were 2+ symmetrical, right ankle jerk was 2+ and left ankle jerk was 1+.  There was slight atrophy noted on the left thigh and left calf region.  The tone was normal.  He got up slowly and walked slowly.  There was positive tenderness noted on the L4-L5 left lumbar paravetebral muscles.  Some spasms were noted.  Straight leg raising test was positive to the left up to 55 degrees and the right to 65 degrees.  The range of motion of forward flexion of the lumbar spine was 0 to 55 degrees.  Left lateral flexion was 0 to 20 degrees.  Right lateral flexion was 0 to 25 degree and extension was 0 to 30 degrees.  Sensation to pinprick on the left was diminished on the left hand and also on the lower left extremity of the left thigh, and the calf region on the lateral aspect of the calf and on the left foot on the big toe.  The heel and toe walk was difficult with the left.  The diagnosis was chronic cervical strain, chronic left cervical radiculopathy, chronic low back strain and chronic left lumbar radiculopathy.  

The Veteran underwent a VA joints examination in September 2004.  He reported constant pain in his low back as well as pain in his neck which went down his left arm.  He did not wear a brace for his back or his neck.  The pain in his back occasionally radiated down his left lower extremity and the pain in his neck caused numbness in the left hand's fourth and fifth digits.  There were no other exacerbating or alleviating factors or flare-ups reported.  There was no bowel or bladder incontinence or other associated features or symptoms.  He was independent with activities of daily living and ambulation and did not use any assistive devices.  On examination, the cervical spine was normal in appearance with normal curvature.  There was minimal left upper trapezius tenderness and none on the right.  There were no trigger points.  Flexion of the cervical spine was 0 to 40 degrees, extension was 0 to 40 degrees and left and right lateral flexion was 0 to 40 degrees.  Left and right lateral rotation was 0 to 270 degrees.  Spurling's maneuver was negative.  Motor strength of the upper extremities was 5/5.  Muscle strength reflexes were 2+/4 for bilateral biceps, triceps and brachioradialis.  There was no diminished sensation in the C-7 dermatome on the left or right.

On examination of the lumbar spine, the spine demonstrated decreased lumbar lordosis.  There was no lumbosacral paraspinal tenderness.  Lumbosacral range of motion was 0 to 60 degrees of flexion, 0 to 20 degrees extension, 0 to 30 degrees bilateral flexion and 0 to 30 degrees bilateral rotation.  There were no palpable muscle spasms.  There were no other postural abnormalities noted.  Motor strength of the lower extremities was 5/5 for hip flexors, knee flexors, extensors and ankle plantars and dorsiflexors.  Sensation was diminished in L5 dermatome on the left and not the right.  Muscle strength reflexes were 2+/4 for bilateral quadriceps and Achilles tendon.  Lashgue's sign was positive on the left and negative on the right.  There were no nonorganic physical signs.  

X-rays demonstrated multilevel degenerative disc disease and uncovertebral osteroarthritis of the mid and lower cervical spine.  The diagnosis was lumbosacral sprain and strain injury with subsequent spinal stenosis and facet narrowing, left L5 radiculopathy; cervical strain and sprain with possible left C7 radiculopathy.

The Veteran underwent a VA examination in February 2010.  In addition to his low back pain, he had a history of numbness and parathesias.  He had no decreased motion, stiffness, weakness or spasms.  He did have pain with activity in the lumbar and cervical spine.  The pain was sharp but moderate.  It occurred daily and was constant.  There was radiation of the pain to his left arm and leg.  There were no flare-ups of spinal disease and no incapacitating episodes of spine disease.  He did not use any assistive devices or aids.  He was able to walk 1/4 mile.  On examination of the spine, his posture and head position were normal and he had symmetry in his appearance.  His gait was normal.  He had lumbar flattening.  There was no cervical or thoracolumbar spine ankylosis.  An examination of the muscles of the cervical spine demonstrated no spasms, no atrophy and no guarding.  There was pain on motion on the right and left, tenderness on the right and left and weakness on the left.  An examination of the muscles of the lumbar spine demonstrated no spasms, no atrophy, no guarding and no weakness.  There was pain on motion on the right and left and tenderness on the right and left.  Motor examination was normal with normal muscle tone and no muscle atrophy.  X-rays demonstrated multilevel disc degeneration disc bulge spondylosis, moderate combined stenosis C5-C6, lesser degree narrowing C6-C7 and mild narrowing at other levels.  An MRI of the lumbar spine demonstrated degenerative narrow change affecting the vertebral endplates at L4-L5 and disc bulging of the lower 3 lumbar levels.  The diagnosis was cervical spondylosis/stenosis and lumbar degenerative disc disease.  The problem associated with this diagnosis was back pain.

A February 2010 VA examination addendum provided the cervical and thoracolumbar ranges of motion.  Cervical range of motion demonstrated 0 to 30 degrees flexion, 0 to 20 degrees extension, 0 to 40 degrees left lateral flexion, 0 to 40 degrees right lateral flexion, 0 to 40 degrees left lateral rotation and 0 to 40 degrees right lateral rotation.  There was no objective evidence of pain following repetitive motion and there was no additional limitation after three repetitions of range of motion.  The thoracolumbar spine range of motion demonstrated flexion from 0 to 45 degrees, left lateral flexion from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 20 degrees and right lateral rotation from 0 to 20 degrees.  There was objective evidence of pain on active range of motion but there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner opined that the Veteran had moderate disabilities from his cervical and lumbar degenerative disk disease.  He had also lost some dexterity due to the cervical compression of his cervical nerve roots due to his cervical spondylosis.

The Veteran underwent a VA nerves examination in February 2010.  He presented with pain that radiated from his left back down to his left leg.  The symptom present was parathesias down the lateral aspect of the leg to foot.  A sensory examination demonstrated decreased vibration in the left lower side.  His affected nerve was his sciatic nerve.  He had pain and decreased sensation to light touch.  He had pain in his left arm and decreased vibration.  The affected nerve was his median and ulnar.  There was no muscle atrophy present but there was abnormal muscle tone and bulk.  There were no tremors, tics or other abnormal movements.  The function of any joint was not affected by the nerve disorder.  Balance and gait were normal.  The diagnosis was parasthesias secondary to spinal stenosis.  Back pain was the associated problem.  There was nerve dysfunction but paralysis and neuritis were absent.  Neuralagia was present.  

A February 2010 x-ray of the cervical spine demonstrated advanced degenerative disc/spondylitic disease C5-C6 and C6-C7.  X-ray of the lumbar spine demonstrated degenerative changes at L3-L4 and L4-L5.
 
In a January 2011 letter, a private physical therapist indicated that the Veteran had "significant physical limitations that affect his daily life".

The Veteran underwent a VA examination in October 2011.  The examiner noted 2 incapacitating episodes for the cervical region in the past 12 months that each lasted up to 2 weeks.  There were no incapacitating episodes for the thoracolumbar spine.  The Veteran also experienced back and neck pain, radiation of pain and numbness.  The pain in his low back was constant and could be sharp and stabbing.  His low back pain radiated down his lower left extremity and to a lesser degree his right lower extremity.  The radiation was associated with numbness.  There were no flare-ups of spinal disease.  He did not need any assistive devices for walking.  There was no history of weakness or paralysis or paresthesis.  There was a history of numbness in the left lower extremity.  There was no history of memory loss, poor coordination, vision loss, speech difficulty or other symptoms.  His gait was normal.  On examination, there was no joint swelling, effusion, tenderness or laxity.  There was no joint ankylosis and no other objective evidence of joint abnormalities.  There was no evidence of inflammatory arthritis.  There were no abnormalities of the spinal muscle such as guarding, spasm or tenderness.  There was no evidence of spinal ankylosis and the results of the straight leg test were positive.  There was no fracture of one or more vertebral bodies.  The cervical spine demonstrated motion of 0 to 25 degrees flexion, 0 to 20 degrees extension, bilateral rotation of 0 to 70 degrees and bilateral lateral flexion of 0 to 15 degrees.  There was no pain on motion.  Lumbar spine motion demonstrated flexion from 0 to 60 degrees, extension from 0 to 10 degrees, bilateral lateral rotation from 0 to 15 degrees and bilateral lateral bending from 0 to 15 degrees.  There was no pain on motion and no change with repetition.  

On neurologic examination, the Veteran had normal coordination, orientation, memory, speech and cranial nerve function on the left and the right.  Sensation was decreased to pain and light touch in the left lower extremity from toes to thigh but was normal otherwise.

On motor examination, left and right elbow flexion and extension were 5/5.  Left and right wrist flexion and extension were 5/5.  Left and right finger flexion and abduction and thumb opposition were 5/5.  Left and right hip flexion and extension were 5/5.  Left and right knee flexion and extension and ankle flexion and extension were 5/5.  Great toe extension was 5/5.  Muscle tone was normal and there was no atrophy. 

It was noted that an August 2011 MRI suspected no significant interval change in mild to moderate cervical spine degenerative changes and degenerative disc disease.  There was mild central canal stenosis at C5-C6 and C6-C7 levels.  There was bony hypertrophy with mild neuroforaminal stenosis.  The lumbar spine MRI revealed degenerative marrow changes affecting the vertebral endplates at L4-L5 and disc bulging at the lower 3 lumbar levels.

The examiner noted that the Veteran was formerly a school teacher who was no longer employed as he was retired.  The examiner noted that the cervical spine degenerative disc disability's effects on occupational activities were weakness or fatigue and pain.  The effects were moderate for chores and shopping, severe for exercise and sports and mild for bathing and dressing.  The lumbar degenerative disc disease with radiculopathy had the effect of pain on the usual occupation.  The effects were severe for exercise and sports and mild for bathing and dressing.  





I.  Lumbosacral Radiculopathy

Specific Legal Criteria- Lumbosacral radiculopathy

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The criteria for evaluating disability of the sciatic nerve are found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, where paralysis is complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely), an 80 disability evaluation is warranted. Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis, and a 10 percent disability evaluation would be warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8515 contemplates a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.


A.  Entitlement to an initial evaluation in excess of 10 percent for decreased sensation, left thigh, calf and foot.

Analysis

In a February 2004 rating decision, the RO granted service connection for decreased sensation, left thigh, calf and foot as secondary to a service-connected low back strain under Diagnostic Code 5243-8520 at an initial 10 percent disability rating, effective September 23, 2002.  A December 2004 rating decision continued the 10 percent rating.

The Board finds that the Veteran's decreased sensation, left thigh, calf and foot is not shown by medical evidence to approximate the criteria for an initial rating higher than 10 percent.  That is, the condition is properly characterized as demonstrating mild incomplete paralysis, rather than moderate incomplete paralysis, under Diagnostic Code 8520.  

The February 2002 VA neurology examination demonstrated a sensory examination which revealed mildly decreased pinprick and light touch sensation noted on the left leg on L4-L5 distribution.  Heel and toe walk were normal.  An August 2004 VA neurology examination noted that the Veteran's neck was supple with a full range of motion.  Sensation was intact to fine touch and pin.  He had a normal station and gait.  The diagnosis was stable myasthenia gravis.

The February 2010 VA examination demonstrated parathesias down the lateral aspect of the leg to foot and the sensory examination demonstrated decreased vibration in the left lower side.  There was however, no muscle atrophy present but there was abnormal muscle tone and bulk.  There were no tremors, tics or other abnormal movements.  The function of any joint was not affected by the nerve disorder and balance and gait were normal.  There was nerve dysfunction but paralysis and neuritis were absent.  

The October 2011 VA neurologic examination demonstrated normal coordination, orientation, memory, speech and cranial nerve function on the left and the right.  Sensation was decreased to pain and light touch in the left lower extremity from toes to thigh but was normal otherwise.  There were no flare-ups of spinal disease, he did not need any assistive devices for walking and there was no history of weakness or paralysis or paresthesis.  

An August 2011 MRI also demonstrated bony hypertrophy with mild neuroforaminal stenosis.  

As noted above, the next higher rating of 20 percent requires evidence of "moderate" incomplete paralysis of the sciatic nerve.  While impairments in sensation and vibration have been documented, the Veteran's impairment has generally been characterized as "mild" as it pertains to the left thigh, calf and foot.  

Moreover, the involvement is wholly sensory, the rating should be for mild.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  While the October 2011 VA examination noted abnormal muscle tone and bulk, there were no tremors, tics or other abnormal movements and the function of any joint was not affected by the nerve disorder.  Balance and gait were normal and the Veteran is independent in all activities of daily living.  No particular functional impairments relating specifically to the left thigh, calf and foot are documented anywhere in the evidence and the most recent neurological examination noted that the Veteran had normal coordination, orientation, memory, speech and cranial nerve function on the left and the right.  The Veteran was able to walk 1/4 mile and the function of any joint was not affected by the nerve disorder.  Balance and gait were normal.  Based on all of this evidence, the Board cannot find that the Veteran's left thigh, calf and foot is better characterized as "moderate."

Accordingly, the Board finds that an initial evaluation in excess of 10 percent for decreased sensation, left thigh, calf and foot is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Entitlement to an initial evaluation in excess of 10 percent for numbness and weakness, left arm and hand.

Analysis

In a February 2004 rating decision, the RO granted service connection for numbness and weakness, left arm and hand as secondary to service-connected degenerative disc disease of the cervical spine at an initial 10 percent disability rating under Diagnostic Codes 5243-8515.  As noted above, a 10 percent disability rating under Diagnostic Code 8515 is warranted for for mild incomplete paralysis of the median nerve.

Based on the evidence, the Board finds that the Veteran's numbness and weakness, left arm and hand more nearly approximates mild incomplete paralysis of the median nerve, warranting no more than the 10 percent rating initially assigned.  

As noted above, the July 2003 VA examination noted that there was no paresthesias and the Veteran could perform activities of daily living and did not use assistive devices.  Deep tendon reflexes were equal and active in the upper extremities and there was no sensory loss to pinprick in the upper extremities.  An August 2004 neurological examination noted that sensation was intact to fine touch and pin and his motor had normal tone and bulk and was 5/5 in strength.  A September 2004 neurological examination noted that sensation to pinprick on the left was diminished on the left hand.  A February 2010 VA nerves examination noted that the Veteran had pain in his left arm and decreased vibration.

While the Veteran has complained of upper extremity numbness and tingling, his motor strength has consistently been found to be normal, as has his muscle strength with multiple readings of 5/5.  Only a minimal decrease in light touch sensation was noted at the Veteran's September 2004VA neurological examination and the record offers no evidence of muscle atrophy or other symptoms to demonstrate moderate incomplete paralysis. 

For all the foregoing reasons, the Board finds that initial ratings in excess of 10 percent are not warranted for the Veteran's service-connected numbness and weakness, left arm and hand.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


II.  Lumbosacral and Cervical Spine

Specific Legal Criteria- Spine

During the pendency of this appeal, the criteria for evaluating spine disorders have been substantially revised. These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was in order for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Under Diagnostic Code 5292, moderate limitation of lumbar motion warranted a 20 percent disability rating.  A 40 percent disability rating was assigned for severe limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Effective from September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345 -54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 

Note 1 to 38 C.F.R. § 4.71a , Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes. 

Finally, effective September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243.  Under these new regulations, intervertebral disc syndrome (IVDS), renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective September 23, 2002, as set forth above. 

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a , provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 30 degrees but not greater that 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine; and

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

Note (2) to the general rating formula provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees; normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees; the normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The criteria under the general spine formula contemplate symptoms such as pain, stiffness, aching, etc. where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).


A.  Entitlement to a disability rating in excess of 40 percent for a chronic low back strain.

In February 2004 and December 2004 rating decision, the RO continued the 40 percent disability evaluation for a chronic low back strain.

The claim for an increase in the rating assigned for the service-connected back disability was received in June 2003.  Under the version of the code that existed prior to September 23, 2002, the Board finds that the Veteran is not entitled to a disability rating higher than 40 percent as the Veteran's lumbar strain did not manifest incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  In addition, the Board notes that an evaluation of 40 percent disabling represents the maximum evaluation available under Diagnostic Codes 5292.  As such, entitlement to an evaluation in excess of 40 percent disabling for the lumbar strain is not warranted prior to September 26, 2003.

The Veteran is also not entitled to a disability rating higher than 40 percent under the revised version of the rating criteria as of September 26, 2003 in view of the fact that ankylosis is not present.  In order to assign a higher rating based on limitation of motion, the record must establish that ankylosis is present.  

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the aforementioned range of motion findings does not demonstrate that the joint was immobile or fixed in place.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent is not warranted.

The Board also notes that since there is no evidence that the Veteran has been incapacitated by his lumbar spine with bed rest prescribed by a physician, entitlement to an evaluation under Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) or Diagnostic Code 5243 (effective September 26, 2003) based upon incapacitating episodes is not warranted.  The October 2011 VA examiner specifically noted that there were no incapacitating episodes for the thoracolumbar spine.  

Additionally, while the Veteran's lumbar spine has manifested associated neurological symptoms, the Board notes that the Veteran has been awarded separate compensable evaluations regarding these symptoms as he is service-connected for decreased sensation, left thigh, left calf and left foot. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board notes that while the February 2010 VA examiner reported that there was objective evidence of pain on active range of motion, he indicated that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  

Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation in excess of 40 percent for the Veteran's lumbar spine disability.  38 C.F.R. §§ 4.3, 4.7.


B.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 25, 2010, and in excess of 20 percent thereafter.

The claim for an increase in the rating assigned for the service-connected back disability was received in June 2003.  As noted above, by rating decision in April 2011, the AMC granted a 20 percent disability rating for degenerative disc disease of the cervical spine from February 25, 2010.  

Period prior to February 25 2010

Concerning the period prior to February 25, 2010, the Board finds that a rating in excess of 10 percent is not warranted for degenerative disc disease of the cervical spine.

Because of the diagnosis of degenerative joint disease, the Board has considered whether a rating higher than the initially assigned 10 percent could be awarded under Diagnostic Code 5003 for degenerative arthritis.  That code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code.  Limitation of motion of the cervical spine is rated under Diagnostic Code 5290.  Under the rating criteria in effect prior to September 26, 2003, 38 C.F.R. § 4.71a , 38 C.F.R. § 4.71a, Diagnostic Code 5290 provided that slight limitation of the cervical spine warranted a 10 percent rating; moderate limitation of motion warranted a 20 percent rating; and severe limitation of motion warranted a 30 percent rating.  Diagnostic Code 5292 provided that slight limitation of motion of the lumbar spine warranted an evaluation of 10 percent.  Moderate limitation of motion of the lumbar spine warranted an evaluation of 20 percent, and severe limitation of motion warranted an evaluation of 40 percent.

On review of the evidence, the Board finds no more than slight limitation of motion of the cervical spine as the Veteran has maintained forward flexion no worse than 30 degrees, extension no worse than 20 degrees, with lateral flexion no worse than 40 degrees, which was on the left, and left and right lateral rotation were 0 to 270 degrees.  Even with consideration of complaints of minimal left upper trapezius tenderness, this does not meet or approximate the criteria for a 20 percent rating based on limitation of cervical spine motion.  The Board further notes that there has been no showing of additional limitation of motion on repetitive use and even with the application of the provisions 38 C.F.R. §§ 4.40 , 4.45, and 4.59 there is no basis for a rating higher than 10 percent based on limitation of motion. 

Consideration of rating the cervical spine disability as analogous to lumbosacral strain under Diagnostic Code 5295 does not yield a rating higher than 10 percent under that code.  While there has been some loss of cervical spine motion, there has at no time been a showing of muscle spasm in the trapezius or paracervical muscles, which is required for a 20 percent rating under Diagnostic Code 5295.  Further, there has been no showing of abnormal posture or gait, nor has there been any increased disability on repetitive motion of the cervical spine.  Another consideration has been rating the disability under Diagnostic Code 5293 for intervertebral disc syndrome.  The Veteran's neurologic findings do not demonstrate moderate symptoms with recurrent attacks, which is required for a 20 percent rating under Diagnostic Code 5293.

Using current rating criteria for the time period prior to February 25, 2010, the Board finds that a 20 percent rating cannot be assigned under the general rating formula because the Veteran has at no time been shown to have cervical flexion limited between 15 and 30 degrees.  His most restricted limitation of motion, recorded at his July 2003 VA examination, demonstrated flexion from 0 to 30 degrees, extension from 0 to 20 degrees, rotation from 0 to 40 degrees to the left and 0 to 25 degrees to the right and a combined range of motion of the cervical spine at worst is 270 degrees.  The Board acknowledges the Veteran's reports of pain but, as pointed out earlier, this is accounted for in the general rating formula.  The evidence therefore shows that the Veteran maintains motion in his cervical spine exceeding the limits for the assignment of a 20 percent rating.  Additionally, his posture has been reported as normal and there has been no showing of abnormal gait or abnormal spinal contour.  The Board therefore concludes that for the period prior to February 25, 2010, a rating higher than 10 percent may not be assigned for the Veteran's degenerative disc disease of the cervical spine using current rating criteria. 

Thus, a rating in excess of 10 percent for for degenerative disc disease of the cervical spine prior to February 25, 2010 is not warranted.

Period after February 25, 2010

Concerning the period after February 25, 2010, the Board notes that to warrant an evaluation in excess of 20 percent, the Veteran would have to be found to have forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine or incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past year.

The Board has reviewed the evidence of record and finds a rating in excess of 20 percent for the cervical spine disability is not warranted.  Such impairment was simply not documented as forward flexion of the cervical spine was not greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees and the Veteran did not have any type of spinal ankylosis.  Specifically, the October 2011 VA examination demonstrated forward flexion from 0 to 25 degrees.  The current general rating formula provides for disability ratings without regard to symptoms such as pain, stiffness, or aching. 

The Board has also considered whether an increased rating may be available under the alternative criteria for rating intervertebral disc syndrome based on incapacitating episodes.  While the October 2011 VA examiner noted 2 incapacitating episodes for the cervical region in the past 12 months that each lasted up to 2 weeks, the episodes did not have a total duration of at least four weeks during the past 12 months.  Thus, a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Additionally, it is noted that while the Veteran reported that the bed rest was prescribed, there is no objective evidence of that in the file and the private records on file do not contain that prescription.

The Board has considered the application of a higher rating based on functional loss due to pain on use or due to flare- ups as required under DeLuca, 8 Vet. App. 202.  The Board notes that however that the October 2011 VA examiner noted no flare-ups of spinal disease.  Finally, while in a January 2011 letter, a private physical therapist indicated that the Veteran had "significant physical limitations that affect his daily life", the medical evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of any functional loss resulting from any such symptoms as symptoms of pain and functional loss already have been taken into consideration in the assignment of the current 20 percent rating.

Thus, for all the foregoing reasons, the Board finds that a rating in excess of 20 percent for degenerative disc disease of the cervical spine for the period from February 25, 2010 is not warranted.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's low back, cervical spine, left thigh, left calf, left foot, left arm and left hand disabilities is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for decreased sensation, left thigh, calf and foot is denied.

Entitlement to an initial evaluation in excess of 10 percent for numbness and weakness, left arm and hand is denied.

Entitlement to a disability rating in excess of 40 percent for a chronic low back strain is denied. 

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 25, 2010, and in excess of 20 percent thereafter is denied.


REMAND

As noted above, the issue of entitlement to a TDIU was most recently remanded by the Board in a July 2011 decision for additional development.  Specifically, the Board instructed the examiner to express an opinion regarding the extent to which the Veteran's service-connected chronic low back strain, degenerative disc disease of the cervical spine, numbness and weakness of the left arm and hand, and decreased sensation of the left thigh, calf, and foot alone affected his employability.

Per the July 2011 remand instructions, the Veteran underwent a VA examination in October 2011.  The examiner commented on the effect that the Veteran's non service-connected disabilities had on his occupation.  Specifically, he indicated that the Veteran's non service-connected eye, bilateral hearing loss, tinnitus and allergic rhinitis disabilities had no effect on his occupation.  The examiner also indicated that the Veteran's non service-connected chronic obstructive pulmonary disease (COPD) and his myasthenia gravis disabilities effected his usual occupation as a school teacher with weakness or fatigue and lack of stamina.

The October 2011 VA examiner also commented on the Veteran's service-connected disabilities effect on his occupation as he indicated that the Veteran's cervical spine disability had the effect of weakness or fatigue and pain and his lumbar spine with radiculopathy disability had the effect of pain.

The Board notes that while the October 2011 VA examiner described the effects that the Veteran's service-connected and non-service connected disabilities had on his occupational activities, an opinion was not provided on the determinative question of whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Thus, the October 2011 examination still does not include all of the necessary information to adequately determine whether the Veteran is entitled to a TDIU.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the Veteran should be scheduled for an examination which adequately addresses how the Veteran's service-connected disorders affected his employability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities (chronic low back strain, degenerative disc disease of the cervical spine, numbness and weakness of the left arm and hand, and decreased sensation of the left thigh, calf, and foot)) are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.

The examiner should provide the rationale for all opinions expressed.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


